[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR CONTEMPT (#116)
The parties' marriage was dissolved on March 3, 1992 at which time their stipulation (#110) was approved by the court and ordered as part of the judgment. The defendant agreed to remove the timbers and brick from the yard of the former marital home by June 30, 1992, as well as a lengthy list of items designated on Schedule A. CT Page 6963
On July 2, 1992 and on July 17, 1992 the plaintiff filed motions alleging the defendant's failure to remove the Schedule A items and the timbers and brick. On February 16, 1993 the defendant was ordered to remove any items out in the open by April 12, 1993 since the winter weather made it impossible to comply immediately. The motions were brought on for monitoring and again heard on April 26, 1993. The defendant was still prevented from making immediate compliance due to the wet conditions on the ground. Eventually the defendant complied. No contempt was ever found.
The court denies the request of the plaintiff's attorney for attorney's fees.
/s/ Harrigan, J. HARRIGAN